Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered July 2, 1990, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him to a term of imprisonment of 1 to 3 years, to run consecutively to an unrelated 1 year term of imprisonment, unanimously affirmed.
The court was not obligated sua sponte to offer defendant an opportunity to withdraw his guilty plea after his arrest on an unrelated charge. Whether to permit withdrawal of a plea is, rather, a matter left to the court’s discretion (CPL 220.60 [3]; see, People v Miller, 42 NY2d 946). No abuse of discretion has been shown here, defendant having breached the conditions of the plea agreement.
In light of defendant’s rearrest following his plea (see, People v Harrison, 161 AD2d 550, lv denied 76 NY2d 858) and his extensive criminal history, the sentence was neither harsh nor excessive. Concur—Rosenberger, J. P., Asch, Kassal and Rubin, JJ.